Citation Nr: 1236730	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-16 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a chronic right hip disorder to include post-traumatic arthritis and degenerative joint disease.  

2.  Entitlement to service connection for a chronic left knee disorder to include arthritis and degenerative joint disease.  

3.  Entitlement to service connection for a chronic sleep disorder.  

4.  Entitlement to service connection for chronic hypertension.  

 
REPRESENTATION

Appellant represented by:	Mary Ann Royle, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from September 1952 to May 1953.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Seattle, Washington, Regional Office (RO) which increased the disability evaluation for the Veteran's right knee meniscectomy residuals with traumatic arthritis from 20 to 30 percent and effectuated the award as of February 20, 2004.  In November 2004, the RO recharacterized the Veteran's right knee disability as right knee meniscectomy residuals with traumatic arthritis evaluated as 20 percent disabling and right knee and leg limitation of extension evaluated as 20 percent disabling and effectuated the awards as of February 20, 2004.  

In April 2006, the RO noted that the Veteran had undergone a right total knee replacement; assigned a 100 percent schedular evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5055 for the Veteran's post-operative right knee disability for the period from November 28, 2005, to January 31, 2007; assigned a 30 percent evaluation for the period on and after February 1, 2007; and discontinued the separate 20 percent evaluation for his right knee and leg limitation of extension under Diagnostic Code 5261 as of February 1, 2007.  

In January 2008, the RO, in pertinent part, denied service connection for a right hip disorder, a left knee disorder, hypertension, and a sleep disorder.  In April 2009, the RO recharacterized the Veteran's post-operative right knee disability as right total knee replacement residuals including a history of a meniscectomy and traumatic arthritis; increased the evaluation for that disability from 30 to 60 percent disabling; and effectuated the award as of February 1, 2007.  In September 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In October 2011, the Board advanced the Veteran's claims on the docket on its own motion.  In November 2011, the Board remanded the Veteran's appeal to the RO for additional action.  

The Board has reframed the issues of service connection for a right hip disability and a left knee disability as entitlement to service connection for a chronic right hip disorder to include post-traumatic arthritis and degenerative joint disease and a chronic left knee disorder to include arthritis and degenerative joint disease, respectively, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

In April 2009, the RO granted a 60 percent evaluation for the Veteran's right total knee replacement residuals and effectuated the award as of February 1, 2007.  This represents the maximum evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5055 for the period beyond the first year following implantation of the prosthesis.  Therefore, the issue of an increased evaluation for the Veteran's right total knee replacement residuals is no longer on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  (Addressing that a claim remains in controversy where less than the maximum available benefit is awarded.)  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.   

The issue of service connection for chronic hypertension is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

An undated written statement from the Veteran received in July 2007 may be reasonably construed as an informal claim of entitlement to service connection for a vascular disorder.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  In its November 2011 Remand, the Board referred the issue of a total rating for compensation purposes based on individual unemployability (TDIU) to the RO for appropriate action.  No action has apparently been taken on that issue.  Accordingly, the issues are referred to the RO for appropriate action.  

Just prior to issuing this decision, the Board received a form appointing a private attorney as the Veteran's representative.  This is as noted above.  Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Service connection is currently in effect for right total knee replacement residuals with a history of meniscectomy residuals and traumatic arthritis evaluated as 60 percent disabling.  Prior to February 1, 2007, the Veteran's right knee disability was characterized as right knee meniscectomy residuals with traumatic arthritis and right knee and leg limitation of extension.  

2.  A chronic right hip disorder was not shown during active service or for many years thereafter.  

3.  The Veteran's chronic right hip post-traumatic arthritis has not been caused or aggravated by his service-connected post-operative right knee disability.  

4.  A chronic left knee disorder was not shown during active service or for many years thereafter.  

5.  The Veteran's chronic left knee degenerative joint disease has been shown to be etiologically related to his service-connected post-operative right knee disability.  

6.  A chronic sleep disorder was not objectively shown during active service or at any time thereafter.  


CONCLUSIONS OF LAW

1.  Chronic right hip post-traumatic arthritis was not incurred proximately due to or as the result of the Veteran's service-connected post-operative right knee disability, nor as directly due to his military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a), 3.326(a) (2011).  

2.  Chronic left knee degenerative joint disease was incurred proximately due to or as the result of the Veteran's service-connected post-operative right knee disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a), 3.326(a) (2011).  

3.  A chronic sleep disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Inform and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The notice must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  In this decision, the Board grants the Veteran's claim of entitlement to service connection for a chronic left knee disorder.  As such, no discussion of VA's duty to notify and to assist is necessary as to that issue.  

In addressing the issues of service connection for a hip disorder and a chronic sleep disorder, the Board observes that VA issued several VCAA notices to the Veteran including a May 2007 notice which informed him of the evidence generally needed to support a claim of entitlement to service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The Veteran's claim was readjudicated in the April 2009 statement of the case (SOC) and multiple supplemental statements of the case (SSOC) issued to the Veteran.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  The hearing transcript is of record.  The Veteran was afforded multiple VA evaluations.  The examination reports are of record.  The Board has remanded the Veteran's appeal for additional development of the record.  The Board requested a VA examination for compensation purposes which addressed the Veteran's claimed hip and sleep disorders.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The evaluation reflects that all relevant tests were performed.  The examiners also noted reviewing the record extensively.  As such, the Board finds that there has been substantial compliance with its remand instructions and additional remand is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial rather than strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In the September 2012 Informal Hearing Presentation from the Veteran's prior representative, it was noted that the Board's November 2011 Remand instructions directed that the AMC was to "obtain his Social Security Administration (SSA) records" and "there is no indication that the MAC (sic) ever contacted the SSA as instructed."  Initially, the Board notes that its November 2011 Remand instructions did not request that SSA documentation be requested for incorporation into the record.  Additionally, the Board observes that the RO requested SSA records in January 2006.  A subsequent response from the SSA indicates that the Veteran's records had been destroyed.  

All identified and available relevant VA and other documentation has been secured to the extent possible.  All relevant facts have been developed to the extent possible.  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  



II.  Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran served continuously for ninety days or more during a period of war and arthritis (degenerative joint disease) becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for right total knee replacement residuals with a history of meniscectomy residuals and traumatic arthritis evaluated as 60 percent disabling.  Prior to February 1, 2007, the Veteran's right knee disability was characterized as right knee meniscectomy residuals with traumatic arthritis and right knee and leg limitation of extension.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

A.  Right Hip

The Veteran asserts that service connection for a chronic right hip disorder is warranted secondary to the abnormal gait and weightbearing associated with his service-connected post-operative right knee disability.  

The Veteran's service treatment records make no reference to a chronic right hip disorder.  A February 1965 private physical evaluation states that the Veteran complained of right hip aching.  The Veteran was diagnosed with right femur fracture residuals.  At a June 1965 VA examination for compensation purposes, the Veteran complained of occasional right hip pain.  He presented a history of a 1963 motor vehicle accident in which he sustained a right femoral comminuted fracture.  The Veteran was diagnosed with right femoral comminuted fracture residuals.  

In his March 2007 claim for service connection, the Veteran advanced that he incurred a right hip disorder secondary to his service-connected right knee disability and his associated altered gait.  

An April 2011 VA treatment record states that the Veteran was diagnosed with severe right hip arthritis.  

At the September 2011 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that he experienced no right hip symptoms prior to his right total knee replacement.  

At a February 2012 VA examination for compensation purposes, the Veteran complained of right hip pain which started approximately one year prior to his right total knee replacement.  He was noted to have a history of a 1963 right femoral fracture.  He was diagnosed with post-traumatic right hip arthritis.  The examiner opined that:

It is less likely as not that his current right hip post-traumatic arthritis was caused by or aggravated beyond its natural progression by his service-connected right knee disability.  ...  There is no question that he now has problems with both knees and his right hip.  ...  There is also no question that his right knee problems started in the military with injury and surgery.  He also had a very significant trauma to his [right] femur with fracture and surgery treatment in 1963 causing limitation of motion of his knee.  The problem here is it is difficult for this Veteran to differentiate between the symptoms of [degenerative joint disease] of his right knee secondary to his surgery in the military and the symptoms of limitation of motion of his right knee secondary to his femur fracture.  ...  In other words, the femur fracture caused a new problem for his [right] knee, notably loss of motion.  The evaluation and rating decision in 1965 clearly details rationale that the limitation of motion was due to the femur fracture and not his service-connected knee condition.  I agree with that rationale.  Severe loss of range of motion in someone's knee will cause them to limp.  ...  It is also quite common for patients to develop post-traumatic arthritis of the hip after a femur fracture.  His X-rays of the right hip show deformity of the right femur consistent with a previous fracture.  Notes clearly show that he had right hip pain in 1965.  It is most likely that his right hip post-traumatic arthritis is caused by his nonservice-connected right femur fracture.  It was not likely caused by or aggravated beyond its natural progression by his service-connected knee condition.  

A chronic right hip disorder was not shown during active service or for many years thereafter.  There is no possible theory under which direct service connection could be granted.

Service connection has been established for a post-operative right knee disorder to specifically include right knee and leg limitation of extension.  The VA examiner opined, in part, that the Veteran's right knee limitation of motion arose from his post-service right femoral fracture residuals rather than his service-connected post-operative right knee disability.  The Board finds that this part of the opinion is not persuasive to the extent that it attempts to negate VA's prior award of service connection for right knee and leg limitation of extension.  However, the examiner's basis of the unfavorable opinion on the hip claim was that people commonly develop post-traumatic arthritis of the hip after suffering a femur fracture.  Although the Veteran's right knee disability is rated to include limitation of motion, the right femur fracture and any residuals clearly attributable to it are not service-connected.  The VA examiner clearly linked the current hip arthritis to the femur fracture, and further stated the service-connected knee disability did not cause or aggravate the hip arthritis.  This opinion is clear and supported by a rationale, as well as a thorough review of the Veteran's medical history. 

The Veteran's chronic right hip post-traumatic arthritis is not etiologically related to or aggravated by his service-connected post-operative right knee disability, nor is it directly related to his military service.  Therefore, the Board concludes that service connection for chronic right hip post-traumatic arthritis is not warranted.  There is no doubt that could be resolved in his favor, considering the probative value of the VA examiner's opinion. 

B.  Left Knee

The Veteran's service treatment records make no reference to a chronic left knee disorder.  

In his March 2007 claim for service connection, the Veteran advanced that his "left knee is weak due to favoring my right knee over the years."  

A June 2007 VA treatment record states that the Veteran complained of left knee pain.  Treating VA medical personnel observed that the Veteran's left knee pain was "likely from favoring his right knee."  VA X-ray studies of the left knee dated in June 2007 indicate that the Veteran exhibited findings consistent with medial compartment degenerative joint disease.  

At the July 2009 VA examination for compensation purposes, the Veteran reported that he incurred a chronic left knee disorder secondary to overuse of that joint caused by his service-connected post-operative right knee disability.  The Veteran was diagnosed with left knee medial compartment osteoarthritis.  The examiner concluded that: 

I find this is not at least as likely as not related to the right knee condition as he is 78 years of age, and has age-appropriate arthritis in his knee, given he has worked as a mill worker and construction worker.  He has no trauma, injurious episodes, or falls to link the two.  Therefore, it is not at least as likely as not related.  

In a March 2011 written statement, the accredited representative advanced that the Veteran's chronic left knee disorder was precipitated by overuse secondary to his service-connected right knee disorder.  He stated that he had an abnormal gait associated with his right total knee replacement.  

At the September 2011 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that he had incurred a chronic left knee disorder secondary to his service-connected right total knee replacement residuals.  

At the February 2012 VA examination for compensation purposes, the Veteran was diagnosed with left knee degenerative joint disease.  The examiner commented that:

It is less likely as not that his current left knee [degenerative joint disease] was worsened by the Veteran's service-connected right knee disability.  

***

Severe loss of range of motion in someone's knee will cause them to limp.  This limp may, but not always, aggravate symptoms of degenerative changes in the other knee.  Therefore, even if one were to accept that assertion that the chronic limping from limitation of motion in his right knee cause or aggravated beyond its natural progression the degenerative changes in his left knee, it must be made clear that the limitation of motion in the right knee was due to the nonservice-connected femur fracture and not his service-connected right knee disability.  I agree with the VAE examiner in 2009 that his service-connected right knee condition did not cause his left knee [degenerative joint disease].  ...  At most, one could opine that the loss of motion of his right knee aggravated his left knee degenerative changes beyond their natural progression.  That aggravation, however, is due to the nonservice-connected loss of motion of the right knee and not the service-connected [degenerative joint disease] of the [right] knee [status-post total knee replacement arthroplasty].  

The Board has reviewed the probative evidence including the Veteran's testimony and written statements on appeal.  A chronic left knee disorder was not manifested during active service or for many years thereafter.  There is no theory upon which direct service connection could be granted.

The VA clinical documentation of record is in conflict as to whether the Veteran's chronic left knee degenerative joint disease is etiologically related to his service-connected disabilities.  While the July 2009 VA examination report concludes that the Veteran's left knee degenerative joint disease was not related to his service-connected right knee disorder and was "age-appropriate," the July 2007 VA treatment record states that the Veteran's left knee disability was secondary to his favoring the right knee and the February 2012 VA examination report conveys that, "at most, one could opine that the loss of motion of his right knee aggravated his left knee degenerative changes beyond their natural progression."  As discussed above in relation to service connection for a chronic right hip disorder, the Board finds that the February 2012 VA examination report is not persuasive to the extent that it attempts to negate VA's prior award of service connection for right knee limitation of motion.  

Given these facts, the Board finds that the objective evidence of record is in at least equipoise as to whether the Veteran's chronic left knee degenerative joint disease is etiologically related to his post-operative right knee disability.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for chronic left knee degenerative joint disease.  

C.  Sleep Disorder

The Veteran's service treatment records make no reference to a chronic sleep disorder.  

A June 2002 VA treatment record states that the Veteran's right knee "was painful at night and he sleeps with the knee on pillows for some relief."  

An April 2004 written statement from L. C. indicated that she had lived with the Veteran for approximately 10 years.  She reported that the Veteran "can't sleep at night" due to his knee pain.  An April 2004 written statement from B. K. stated that she had known the Veteran for years.  She stated that the Veteran's knee pain limited his sleep.  

An undated written statement from Ms. C. received in July 2007 conveys that it was "very hard for [the Veteran] to sleep at night for (sic) pain."  

In his March 2007 claim for service connection, the Veteran advanced that he incurred a "sleep condition" secondary to his service-connected right knee disability.  

In his April 2011 written statement, the accredited representative asserts that: the Veteran "has problems sleeping as a result of the pain and discomfort in his knee;" "he has trouble going to sleep and the discomfort wakes him up during the night;" and the Veteran "feels that his sleep disorder is a direct result of his right total knee replacement."  
At the hearing on appeal, the Veteran testified that his right knee pain and discomfort affected his sleep.  

At the January 2012 VA examination for compensation purposes, the Veteran was noted to have no history of either a diagnosis of or treatment for a chronic sleep disorder.  The examiner commented that:

Although he may have occasional times when he has trouble sleeping due to his right knee, it does not appear to rise to the level of a sleep disorder based on review of the records in the C-file and electronic medical record.  

A chronic sleep disorder was not diagnosed during active service or at any time thereafter.  No competent medical professional has determined that the Veteran has a chronic sleep disorder.  

The Veteran asserts that service connection for a chronic sleep disorder is warranted as his service-connected right total knee replacement residuals are painful; interfere with his ability to fall to sleep; and often wake him at night.  The Board finds that the Veteran's testimony and statements that his right knee pain impairs his sleep to be credible.  However, the Veteran's contentions that such sleep impairment represents the onset of a chronic sleep disorder do not constitute competent evidence.  The Veteran is not competent to offer an opinion concerning the diagnosis of a chronic sleep disorder.  He has not offered any medical qualifications.  The question of the etiology of such a disability is not amenable to observation alone and is too complex to be addressed by a layperson.  Such a relationship is the subject of extensive research by medical professionals.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

A chronic sleep disorder was not objectively shown during active service or at any time thereafter.  In absence of evidence a chronic disability, service connection for the claimed disorder is not warranted.  


ORDER

Service connection for chronic right hip post-traumatic arthritis is denied.  

Service connection for chronic left knee degenerative joint disease is granted.  

Service connection for a chronic sleep disorder is denied.  


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for chronic hypertension.  
	
In its November 2011 Remand instructions, the Board directed, in pertinent part that:  

4.  Following the receipt of any available outstanding treatment records, forward the Veteran's VA claims file to a physician (not a physician's assistant) to determine the relationship between the Veteran's right knee condition and the claimed right hip disability, hypertension, and a sleep disorder.  The claims folder must be provided to the examiner for review.  

If the physician concludes an examination of the Veteran must be conducted to provide the following opinions, this should be scheduled.  

Following a review of the relevant medical evidence, the examiner must provide an opinion as to:

***

o whether it is at least as likely as not that any current hypertension is caused or aggravated by the Veteran's service-connected right knee disability (especially the pain from that condition).  The examiner should specifically address the February 2006 treatment record which attributed the Veteran's elevated blood pressure reading to anxiety, pain and difficulty sleeping the previous night.  (emphasis in the original).  

The Veteran was afforded the requested VA examination for compensation purposes in January 2012.  The examination report states:

[Hypertension] is less likely than not caused or aggravated by the [service-connected] right knee.  Rationale: Years ago, [hypertension] was present when he had no active right knee complaints, so it was apparently not caused by the [service-connected] left knee.  Gradual worsening of [hypertension] is expected with aging and his clinical course is consistent with the natural progression of [hypertension] rather than specific aggravation by the right knee condition.  

The examiner did not "specifically address the February 2006 treatment record which attributed the Veteran's elevated blood pressure reading to anxiety, pain and difficulty sleeping the previous night."  The Court has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who provided an opinion in January 2012 as to the nature and etiology of his chronic hypertension.  If that individual is not available, another medical professional can provide the opinion.  The examiner should specifically state that the February 22, 2006, VA treatment record addressing the Veteran's chronic hypertension was reviewed.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the Veteran's chronic hypertension had its onset during active service; otherwise originated during active service; and/or is related to and/or increased in severity beyond its natural progression due to the Veteran's right total knee replacement residuals and other service-connected disabilities.  

All relevant medical records, including the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

2.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

3.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


